I would like to join those who have spoken before me in congratulating His Excellency Mr Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. I would also like to thank His Excellency Ambassador Peter Thomson for making the small island developing States and the rest of the international community proud through his strong leadership of the seventy- first session.
May I start by saying that the thoughts of the Government and the people of Seychelles go out to the millions of people in South Asia, Africa, the United
States and Mexico, as well as our island brothers and sisters in the Caribbean, who have suffered unimaginable losses from floods, hurricanes and other forms of extreme weather these past months.We urge the international community to not only respond generously to those countries’ calls for support, but also to take the need to upscale the urgent action required far more seriously in order to prevent, prepare for, adapt to and recover from such increasingly destructive climate-related disasters.
Events around the world today sadly show that the theme of this year’s general debate, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, cannot be achieved without effective implementation of the principles of democracy and a concerted demonstration of will. That calls for good governance, transparency and accountability, which serve as the foundation for the prosperity and security of all nations. Indeed, they put the rights and aspirations of the people at the centre of development, where prosperity is shared by all. We must create the necessary space in society for diverging views and ideas to flourish and be respected. Doing so helps promote unity, tolerance and respect in the population.
Seychelles is, for the first time in its history, experiencing a system of political cohabitation where I, as President and head of the executive arm, am working with a legislature dominated by the opposition. When I first addressed our legislature at the National Assembly almost a year ago last October, I gave my word that we would work together to deliver a better future for our people. Our cohabitation is working well.
There is a new working environment in which we have dialogue and where we consult. Most importantly, it is an environment based on mutual respect. We are reshaping our Government to make it more inclusive. We are empowering our citizens, especially our youth, by giving them equal opportunities to play important roles in the development of our country and the growth of our economy. In that context, we are improving the environment for free media to play a vital role in nation-building efforts.
Together with the National Assembly we are amending legislation relating to institutions, authorities and agencies so as to ensure that they reflect the new principles of good governance. With greater transparency, good governance and accountability, the independence of institutions and authorities will continue to increase. They are the bedrock of our society.
We are writing a new chapter in Seychelles, where we work together to overcome our challenges and show respect for all opinions in the interest of a Seychelles that unites all of us despite our differences. Openness and a policy of discourse are at the core of my nation’s willingness to secure a bold future for our people. I believe that small island developing States such as mine can serve as the moral barometers for what is right. We do not shy from accepting and learning from the experiences of others but, in that regard, we also have valuable lessons to share with others. The path that we are charting in our country can serve as an example to all for the sake of tolerance and a global lasting peace.
That has been our experience in Seychelles. But as we look around us, what do we see? We see growing instability on a national and regional scale. That is a hindrance to peace and to a decent and sustainable life for all of our peoples. We believe that such factors lie at the heart of the global refugee crisis. That is a problem that could worsen owing to the increasing movements of populations as a result of climate change.
A globalized world economy requires us to act as organized regions in order to give ourselves the best possible chance of transforming our hopes into tangible improvements in the quality of life for our peoples by strengthening the values of democracy and good governance.
That also applies to this institution — the United Nations. Indeed, after a quarter of a century of reforms and counter-reforms of the Security Council, it is high time to harken to the deafening call of more than 160 States Members of the United Nations for true and just reforms. That would be a way for us to react to the accusations that the United Nations is simply a room in which to hold rambling discussions. We would also have an opportunity to practice what we preach.
For there to be peace and a decent life for all on a sustainable planet, it is not enough just to throw more resources — financial, human and others — into implementing the 2030 Agenda for Sustainable Development, the Sustainable Development Goals and the Paris Agreement on Climate Change. All of those processes should be democratically governed, underpinned by transparency and accountability throughout and in harmony with and with respect for the natural environment in which we live.
In Seychelles, the private sector, civil society, non-governmental organizations and parliamentarians have joined with the public sector in a national effort to integrate the 2030 Agenda and the Sustainable Development Goals into our country’s budget and development plans. Together we are drafting a new national development strategy and a more sustainable national development plan for Seychelles over the next 15 years called Vision 2032. That exercise also includes the integration of Agenda 2063, adopted by the African Union, and the Small Island Developing States Accelerated Modalities of Action.
The same inclusive approach applies to stepping up our implementation of the Paris Agreement on Climate Change in the light of recent developments. According to the latest science, all stakeholders need to be involved if the international community is to drastically upscale our collective climate action so as to achieve our targets. There is something that I said at the Conference of the Parties to the United Nations Framework Convention on Climate Change in Marrakech in November 2016 that is even more pertinent today, as we head towards the next Conference of the Parties, led by our fellow small island developing State of Fiji and supported by Germany. Referring to the Paris Agreement, I said,
“For the very first time in history, a global climate-change deal, giving renewed hope to the world, has been reached. We find ourselves at a crossroads and cannot afford to renege on our collective commitment to travel the moral path for the sake of humanity.”
From small islands come big ideas. Last year Seychelles reached an agreement with the Paris Club and others on a first-of-its-kind $21 million debt- for-adaptation swap to protect 30 per cent of our 1.37-million-square-kilometre exclusive economic zone, partly as an ecosystem-based adaptation to climate change. Also, by the end of this year, we aim to launch the world’s first blue bonds to raise another $15 million for sustainable fishing practices in our waters. Both of those measures seek to establish innovative sources of financing to implement Sustainable Development Goal 14, on oceans and seas, and other interlinked SDGs as part of developing the Seychelles’ blue economy. We thank our many partners at home and abroad who have helped us on this bold and exciting new path to sustainable development and resilience to climate change and who continue to be actively involved.
In conclusion, I would like to congratulate Fiji and Sweden for the great success of the Ocean Conference in June and its Call for Action. As President of a large-ocean developing State, I would like to reiterate Seychelles’ commitment to continuing to play a pioneering role in the search for innovative ways to respond to the Call for Action and implement SDG 14 as an integral part of all the SDGs and the 2030 Agenda.
On that positive note, I wish all the peoples of the world a happy International Peace Day.